Detailed Action
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 1-9 are rejected under 35 U.S.C. 101 because the claimed invention is directed to a judicial exception (i.e., a law of nature, a natural phenomenon, or an abstract idea) without significantly more in the claims than the abstract idea itself  (See MPEP 2106 (I)). These Claims are directed to an abstract idea, which have been found ineligible by judicial exception under Supreme Court Cases including Alice Corp. v. CLS Bank International, 573 U.S., 134 S. Ct. 2368 (2014)[hereinafter “Alice Corp.”] and Mayo Collaborative Services v. Prometheus Laboratories, Inc., 56/826 U. S. (2012) [hereinafter “Mayo”].  The Claims do not include additional elements that are sufficient to amount to significantly more than the judicial exception, as addressed below.  The 35 USC 101 analysis below is based on the guidance found in the Federal Register vol. 79, No. 241. pp. 74718-74733 (the “Guidance”).  

Eligibility Step 1: The Four Categories of Statutory Subject Matter (MPEP 2106.03)
Applied to the present application, under step 1 of the Guidance analysis, the Claims belong to the statutory class of a process (method of Claims 1-3 & 7-9) and a machine (device of Claims 4-6)

Eligibility Step 2a: Whether a Claim is Directed to a Judicial Exception (MPEP 2106.04) two prong analysis:
Prong 1 (Are the claims directed to a judicial exception?) In regards to step 2A of the Guidance analysis (Part/Step 1 of the Mayo test), the claims recite an abstract idea that is subject to a judicial exception.  Claims 1-9 pertain to a judicial exception such as explained in MPEP 2106.04(a)(2) Concepts The Courts Have Identified As Abstract Ideas. With regard to the instant case the following abstract applies:
MPEP 2106.04(a)(2)(III) "AN IDEA 'OF ITSELF'"
This exclusion has recently been reaffirmed by the Supreme Court in the Alice Corp. decision.  Recent Federal Circuit cases have further found that collecting information, analyzing it, and displaying certain results of the collection and analysis are directed to a composite of abstract ideas under step 2A of the guidance (Part/Step 1 of the Mayo test). As the Federal Circuit explained, "methods which can be performed mentally, or which are the equivalent of human mental work, are unpatentable abstract ideas--the ‘basic tools of scientific and technological work’ that are open to all.’" 654 F.3d at 1371, 99 USPQ2d at 1694 (citing Gottschalk v. Benson, 409 U.S. 63, 175 USPQ 673 (1972)). "Courts have examined claims that required the use of a computer and still found that the underlying, patent-ineligible invention could be performed via pen and paper or in a person’s mind." Versata Dev. Group v. SAP Am., Inc., 793 F.3d 1306, 1335, 115 USPQ2d 1681, 1702 (Fed. Cir. 2015). In Electric Power Group, the Federal Circuit explained that concepts of collecting and analyzing information fall within the "realm of abstract ideas" because information is intangible.

 MPEP 2106.04(a)(2)(III)(b) "AN IDEA 'OF ITSELF'"  the following similar cases to Applicant’s claimed invention are also directed to organizing, collecting, monitoring, comparing and analyzing data:
collecting, displaying, and manipulating data, Intellectual Ventures I LLC v. Capital One Fin. Corp., 850 F.3d 1332, 1340, 121 USPQ2d 1940, 1947 (Fed. Cir. 2017);  
collecting information, analyzing it, and displaying certain results of the collection and analysis, Electric Power Group, LLC v. Alstom, S.A., 830 F.3d 1350, 1351, 119 USPQ2d 1739, 1739 (Fed. Cir. 2016);
creating an index, and using that index to search for and retrieve data, Intellectual Ventures I LLC v. Erie Indem. Co., 850 F.3d 1315, 1327, 121 USPQ2d 1928, 1936 (Fed. Cir. 2017);
organizing information through mathematical correlations, Digitech Image Techs., LLC v. Electronics for Imaging, Inc., 758 F.3d 1344, 1350-51, 111 USPQ2d 1717, 1721 (Fed. Cir. 2014);
And the additional non-precedential case cited in the Subject Matter Eligibility Guidance of court decisions dated March 14, 2018.
collecting, organizing and analyzing sensor data, TDE Petroleum Data Solutions v. AKM Enterprise, 555 Fed. Appx. 950 (Fed. Cir. 2016) 

 
Regarding Applicant's claimed invention:
Claims 1, 4 and 7 recite the process and apparatus for collecting, organizing, comparing vibration data on a plant that is directed to an idea of itself and mathematically correlating the measured vibration feature to a reference feature and estimating a state of the plant.

Claims 1 & 7 are a process claim reciting the abstract steps of:
extracting a feature amount in a frequency response of vibration of a target plant with use of the vibration (collecting and organizing data using comparison and mathematical correlation and computation) 
calculating a change that indicates growth of the plant, based on the extracted feature amount and a reference feature amount that corresponds to a reference state of the plant  
estimating a state of the plant by, with use of the calculated change, referencing state information in which changes of the feature amount from the reference feature amount corresponding to growth of the plant are associated with states of the plant (collecting and organizing data using comparison and mathematical correlation and computation).


Prong 2) (Does the claim recite additional elements that integrate the judicial exception into a practical application?) With regard to Claims 1-9 additional elements are not cited that are concrete nor do the claims recite any special arrangement or use of the elements that are significantly more than the claimed abstract concept.


Eligibility Step 2B: Whether a Claim Amounts to Significantly More (MPEP 2106.05)
In the analysis of step 3 of the Guidance (Part/Step 2 of Mayo), the Claims when analyzed as a whole do not recite elements "significantly more" than just the abstract idea itself, and are comparable to items discussed in the cases mentioned above or are well-understood, routine, and conventional within the relevant art without providing elements or steps directed to the following guidance of significantly more:
2106.05(a)    Improvements to the Functioning of a Computer or To Any Other Technology or Technical Field
2106.05(b)    Particular Machine 
2106.05(c)    Particular Transformation
2106.05(d)    Well-Understood, Routine, Conventional Activity
2106.05(e)    Other Meaningful Limitations
2106.05(f)     Mere Instructions To Apply An Exception
2106.05(g)    Insignificant Extra-Solution Activity 
2106.05(h)    Field of Use and Technological Environment

For Applicant’s invention, the recitation of: 
Claims 1, 4 & 7 do not represent significantly more than the abstract idea itself under reasoning comparable to that done in the case law cited above, in other precedential cases or under the guidance of MPEP 2106.05.  Claims 1 & 11 a processor with non-transitory memory which are all generic hardware used in combination and on their own to obtain and collect data without 

Dependent Claims 2-3, 5-6 & 8-9   when analyzed together with their base Claims are held to be patent ineligible under 35 U.S.C. 101, because the additional recited limitations fails to establish the claims are not directed to an abstract idea without significantly more than the abstract idea itself.  

Claims 2, 5 & 8 simply expands the abstract idea of Claims 1, 4 & 7 and does not add significantly more by adding pre-solution data gathering steps to be used in the abstract concept.

Claims 3-6, & 9 provides details on the portion of plant to perform the abstract concept 


Claims 1-9 as a whole do not confine the claims to a particular useful application of the abstract idea, the claims does not include additional elements that are sufficient to amount to significantly more than the judicial exception because the additional elements when considered both individually and as an ordered combination do not amount to significantly more than the abstract idea (see MPEP 2105.05(II)). 

Examiner note: To overcome the abstract concepts the independent claims should add concrete elements such as the acoustic elements (e.g. vibrometer note still general data collecting tools so more substance is required) with the  special arrangement of the vibrometer on the monitored portion of the plant and should add a transformative step to the abstract growth determination by stating  the growth state is output for corrective maintenance on the plant. Language similar to the following is suggested:


Claim Objection
Claim 4 has a grammatic inconsistency in the term “configured to stores” where the term should read “configured to store”.  Additionally, the term “configured to executes” should read “configured to execute”.

Claim Rejections - 35 USC § 112
(1) The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims 
particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

Claims 1-9 are rejected under 35 U.S.C. 112(b), as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor regards as the invention.

 Claims 1-2, 4-5 and 7-8 recite “an extracted feature amount” and a step of “calculating a change that indicates growth of the plant, based on the extracted feature amount and a reference feature amount that corresponds to a reference state of the plant” which is unclear as to the source or measurement of the frequency response of the target plant. The lack of a source and measurement of the frequency response and then comparing the reference to a stored reference amount is unclear since the source of the vibration is not claimed.  Examiner looks to the specification for matter regarding the limitation [0062-0063] and recommends the claim read something similar to:
(a) a vibrometer positioned on a plant portion to induce a vibration in the plant portion where the vibration is measured and the signal is transformed into the frequency domain generating a frequency response and (b) extracting a feature amount from the frequency response of vibration of the plant portion; (c) retrieving from stored state information a reference feature amount that corresponds to a reference state of the plant; (d) calculating a change that indicates growth of the plant, based on the extracted feature amount and the extracted reference feature amount; (e) estimating a state of growth of the plant using the value of the calculated change compared to reference feature amount in the stored state information.

Claims 1-2, 4-5 and 7-8 recite the limitation “estimating a state of the plant by, with use of the calculated change, referencing state information in which changes of the feature amount from the reference feature amount corresponding to growth of the plant are associated with states of the plant”, which is unclear since the limitation does not distinctly tie the state of growth of the plant to the stored state information.  The limitation should cite something similar to (e) “estimating a state of growth of the plant using the value of the calculated change compared to reference change feature amount in the stored state information”.

Claim 4 is a product claim that recites a plant monitoring process where the only elements claimed are a memory and a processor.  The claim then cites processing steps including monitored vibration.  Examiner recommends for clarity of the plant monitoring device that the vibration device and sensors are claimed and arranged on the monitored portion of the plant.

Claims 2 and 8 seem to restate the limitations of their base claim but rephrases the base claims limitations with improved clarity.  Because the limitations are rephrased, it is unclear as to what the Claims 2 & 8 are further limiting over their base claims.  

All dependent claims are rejected for their dependence on a rejected base claim.

(2) The following is a quotation of 35 U.S.C. 112(d):
(d) REFERENCE IN DEPENDENT FORMS.—Subject to subsection (e), a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.


Claims 2 and 8 seem to restate the limitations of their base claim but rephrases the base claims limitations with improved clarity.  Because the limitations are rephrased, it is unclear as to what the Claims 2 & 8 are further limiting over their base claims.  

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 1-2, 4-5 & 8-9 are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Inamoto (US 20200408719: “Inamoto”).

Claim 1. Inamoto discloses a plant monitoring method [Fig. 10: flowchart of method]  executed by a computer (Fig. 8: 30 computing device) [0062 The computing device 30 can receive vibration information related to the vibration of each of the plurality of agricultural crops 100 and can analyze and determine the growth degrees of the fruits 101 of many agricultural crops 100 in an integrated manner], comprising:  5(a) extracting a feature (Fig. 7) [0054 identifying one local maximum value among a plurality of local maximum values in a frequency spectrum obtained from the vibration information received from the at least one sensor 20] amount in a frequency response of vibration (Fig. 7: changes in peak values indicate change in mass of the fruit)  of a target plant (Fig. 2:  100 crop) with use of the vibration [0054  identifying one local maximum value among a plurality of local maximum values in a frequency spectrum obtained from the vibration information received from the at least one sensor 20 as a resonance frequency of the vibration of the agricultural crop 100 to determine the growth degree of the fruit 101 of the agricultural crop 100 based on the identified resonance frequency]; (b) calculating a change [0125] that indicates growth [0096-0097 FIG. 7 that the local maximum value caused by the fruit 101 of the agricultural crop 100 shifts to the low frequency side as the growth of the fruit 101 of the agricultural crop 100 progresses (as the mass of the fruit 101 increases). … one local maximum value among the plurality of local maximum values contained in the frequency spectrum is identified as the resonance frequency f of the agricultural crop 100 based on prediction from the prior information that can be obtained , based on the extracted feature [0096 identifying one local maximum value among a plurality of local maximum values in a frequency spectrum obtained from the vibration information received from the at least one sensor 20] and a reference feature [0096 The prior information contains a predicted mass of the fruit 101 of the agricultural crop 100, a type of the agricultural crop 100, a period from planting the agricultural crop 100 and the like. Further, it can be understood from FIG. 7 that the local maximum value caused by the fruit 101 of the agricultural crop 100 shifts to the low frequency side as the growth of the fruit 101 of the agricultural crop 100 progresses (as the mass of the fruit 101 increases)(Fig. 7) amount that corresponds to a reference state [0124] of the plant [0096-0097]; and 10(c) estimating a state of the plant (100) by, with use of the calculated change  [0125 the resonance frequency identifying module 342 can identify the one local maximum value among the plurality of local maximum values contained in the frequency spectrum as the resonance frequency f of the vibration of the agricultural crop 100 based on a predicted mass of the fruit 101 of the agricultural crop 100 derived from the prior information which can be obtained in advance (such as the type of the agricultural crop 100 and the period after the agricultural crop 100 is planted) and/or a shift amount of the local maximum value] referencing state information [0124 vibration information accumulation data 363 is so-called big data related to the growth of the fruit 101 of the agricultural crop 100. The vibration information accumulation data 363 can be utilized in an application which is useful for an agricultural operator and can be utilized for extracting information which is useful for the agricultural operator.] in which changes of the feature amount  [0054 identifying one local maximum value among a plurality of local maximum values in a frequency spectrum obtained from the vibration information received from from the reference feature [0125  the resonance frequency identifying module 342 can identify the one local maximum value among the plurality of local maximum values contained in the frequency spectrum as the resonance frequency f of the vibration of the agricultural crop 100 based on a predicted mass of the fruit 101 of the agricultural crop 100 derived from the prior information which can be obtained in advance (such as the type of the agricultural crop 100 and the period after the agricultural crop 100 is planted) and/or a shift amount of the local maximum value](Fig. 7) amount corresponding to growth of the plant (100) are associated with states of the plant [0098 local maximum value caused by the fruit 101 of the agricultural crop 100 shifts to the low frequency side as the growth of the fruit 101 of the agricultural crop 100 progresses (as the mass of the fruit 101 increases), the growth of the fruit 101 of the agricultural crop 100 can be sensed by identifying the local maximum value (i.e., the resonance frequency f) caused by the fruit 101 of the agricultural crop 100].

Claim 2. Dependent on the plant monitoring method according to claim 1. Inamoto further discloses 15wherein in the (a), a feature amount in a frequency response that corresponds to growth of a portion of the plant is extracted (Fig. 7) [0054 identifying one local maximum value among a plurality of local maximum values in a frequency spectrum obtained from the vibration information received from the at least one sensor 20] with use of vibration of the portion of the plant [0054], in the (b), a change [0125] that indicates growth of the portion [0096-0097 FIG. 7 that the local maximum value caused by the fruit 101 of the agricultural crop 100 shifts to the low frequency side as the growth of the fruit 101 of the agricultural crop 100 progresses (as the mass of the fruit 101 increases). … one local maximum value among the plurality of local maximum values contained in the frequency spectrum is identified as the resonance frequency f of the agricultural crop 100 based on prediction from the prior information that can be obtained in advance or the shift amount of the local maximum value  is calculated based on the extracted feature amount of the portion [0054 identifying one local maximum value among a plurality of local maximum values in a frequency spectrum] and a reference feature amount of the portion [0124], and in the (c), a state of the portion is estimated by, with use of the calculated change [0125] that 20indicates growth of the portion, referencing state information [0124 vibration information accumulation data 363 is so-called big data related to the growth of the fruit 101 of the agricultural crop 100. The vibration information accumulation data 363 can be utilized in an application which is useful for an agricultural operator and can be utilized for extracting information which is useful for the agricultural operator.] in which changes of the feature amount  [0054 identifying one local maximum value among a plurality of local maximum values in a frequency spectrum obtained from the vibration information received from the at least one sensor 20] in which changes of the feature amount of the portion [0125] from the reference feature [0124] amount of the portion corresponding to growth of the portion are associated with states of the portion [0098 local maximum value caused by the fruit 101 of the agricultural crop 100 shifts to the low frequency side as the growth of the fruit 101 of the agricultural crop 100 progresses (as the mass of the fruit 101 increases), the growth of the fruit 101 of the agricultural crop 100 can be sensed by identifying the local maximum value (i.e., the resonance frequency f) caused by the fruit 101 of the agricultural crop 100].  

Claim 4. Inamoto discloses a plant monitoring apparatus (Fig. 2) comprising: (Fig. 8: 30 computing device) [0062 The computing device 30 can receive vibration information related to the vibration of each of the plurality of agricultural crops 100 from the sensors 20 respectively  5at least one memory (Fig. 8: memory 33) configured to stores one or more instructions [0110 at least one memory 33 which is communicatively coupled to the processor 31 and stores data, programs, modules and the like required for performing the control of the computing device 30]; and at least one processor (Fig. 8: processor 31) configured to executes the one or more instructions to [0110]: extract a feature amount in a frequency response of vibration (Fig. 7) [0054 identifying one local maximum value among a plurality of local maximum values in a frequency spectrum obtained from the vibration information received from the at least one sensor 20] of a target plant (Fig. 2: plant crop 100) with use of the vibration [0054]; calculate a change that indicates growth [0125] of the plant [0096-0097 FIG. 7 that the local maximum value caused by the fruit 101 of the agricultural crop 100 shifts to the low frequency side as the growth of the fruit 101 of the agricultural crop 100 progresses (as the mass of the fruit 101 increases). … one local maximum value among the plurality of local maximum values contained in the frequency spectrum is identified as the resonance frequency f of the agricultural crop 100 based on prediction from the prior information that can be obtained in advance or the shift amount of the local maximum value described above. Therefore, it is possible to perform only the measurement for the fruit 101 of the agricultural crop 100 which should be measured and exclude the local maximum values (the resonance frequencies) caused by the factors other than the mass of the fruit 101 of the agricultural crop 100 from the measurement target], based on the extracted feature 10amount [0054] and a reference feature amount [0124 The vibration information accumulation data 363 is so-called big data related to the growth of the fruit 101 of the agricultural crop 100. The vibration information accumulation data 363 can be utilized in an application which is useful for an agricultural operator and can be utilized for extracting information which is useful for the agricultural operator] that corresponds to a reference state [0124] of the plant [0096 The prior information contains a predicted mass of the fruit 101 of the  and estimate a state of the plant [0098 growth of the fruit] by, with use of the calculated change [0096-0097] & [0125], referencing state information [0124] in which changes of the feature amount from the reference feature amount [0125  the resonance frequency identifying module 342 can identify the one local maximum value among the plurality of local maximum values contained in the frequency spectrum as the resonance frequency f of the vibration of the agricultural crop 100 based on a predicted mass of the fruit 101 of the agricultural crop 100 derived from the prior information which can be obtained in advance (such as the type of the agricultural crop 100 and the period after the agricultural crop 100 is planted) and/or a shift amount of the local maximum value](Fig. 7) corresponding to growth of the plant are associated with states of the plant [0098 local maximum value caused by the fruit 101 of the agricultural crop 100 shifts to the low frequency side as the growth of the fruit 101 of the agricultural crop 100 progresses (as the mass of the fruit 101 increases), the growth of the fruit 101 of the agricultural crop 100 can be sensed by identifying the local maximum value (i.e., the resonance frequency f) caused by the fruit 101 of the agricultural crop 100].  

15Claim 5. Dependent on the plant monitoring apparatus (Fig. 2) according to claim 4.  Inamoto further discloses the at least one processor(Fig. 8: processor 31) [0110] is configured to: extract a feature amount in a frequency response (Fig. 7) [0054 identifying one local maximum value among a plurality of local maximum values] that corresponds to growth of a portion of the plant  [0096-0097 FIG. 7 that the local maximum value caused by the fruit 101 of the agricultural crop 100 shifts to the low frequency side as the growth of the fruit 101 of the agricultural crop 100 progresses (as the mass of the fruit 101 increases). … one local maximum value among the plurality of local maximum values contained in the frequency spectrum is identified as the resonance frequency f of the agricultural crop 100 based on prediction from the prior information that can be obtained in advance or the shift amount of the with use of vibration of the portion of the plant (100)[0054], calculate a change [0125] that indicates growth of the portion [0096-0097 FIG. 7 that the local maximum value caused by the fruit 101 of the agricultural crop 100 shifts to the low frequency side as the growth of the fruit 101 of the agricultural crop 100 progresses (as the mass of the fruit 101 increases). … one local maximum value among the plurality of local maximum values contained in the frequency spectrum is identified as the resonance frequency f of the agricultural crop 100 based on prediction from the prior information that can be obtained in advance or the shift amount of the local maximum value described above. Therefore, it is possible to perform only the measurement for the fruit 101 of the agricultural crop 100 which should be measured and exclude the local maximum values (the resonance frequencies) caused by the factors other than the mass of the fruit 101 of the agricultural crop 100 from the measurement target]based on the extracted feature 20amount of the portion feature (Fig. 7) [0054 identifying one local maximum value among a plurality of local maximum values in a frequency spectrum obtained from the vibration information received from the at least one sensor 20]  and a reference feature amount of the portion [0124], and estimate a state of the portion by, with use of the calculated change [0125] that indicates growth of the portion, referencing state information [0124 in which changes of the feature amount of the portion from the reference feature [0125  the resonance frequency identifying module 342 can identify the one local maximum value among the plurality of local maximum values contained in the frequency spectrum as the resonance frequency f of the vibration of the agricultural crop 100 based on a predicted mass of the fruit 101 of the agricultural crop 100 derived from the prior information which can be obtained in advance (such as the type of the agricultural crop 100 and the period amount of the portion corresponding to growth of the portion [0125] 56002P0792USare associated with states of the portion [0098 local maximum value caused by the fruit 101 of the agricultural crop 100 shifts to the low frequency side as the growth of the fruit 101 of the agricultural crop 100 progresses (as the mass of the fruit 101 increases), the growth of the fruit 101 of the agricultural crop 100 can be sensed by identifying the local maximum value (i.e., the resonance frequency f) caused by the fruit 101 of the agricultural crop 100].  
 
Claim 7. Inamoto discloses a non-transitory computer (Fig. 8: computing device 30) readable recording medium (Fig. 8: modules 34)[0116 The modules 34 are computer readable instructions which can be executed by the processor 31 such as routines, applications, programs, algorithms, libraries, objects, components, structures] that includes a program recorded thereon [0116], the program [0116] including instructions that causes a computer (30) to carry out: :  5(a) a step of extracting a feature (Fig. 7) [0054 identifying one local maximum value among a plurality of local maximum values in a frequency spectrum obtained from the vibration information received from the at least one sensor 20] amount in a frequency response of vibration (Fig. 7) of a target plant (Fig. 2:  100 crop) with use of the vibration [0054  identifying one local maximum value among a plurality of local maximum values in a frequency spectrum obtained from the vibration information received from the at least one sensor 20 as a resonance frequency of the vibration of the agricultural crop 100 to determine the growth degree of the fruit 101 of the agricultural crop 100 based on the identified resonance frequency]; (b) a step of calculating a change [0125] that indicates growth [0096-0097 FIG. 7 that the local maximum value caused by the fruit 101 of the agricultural crop 100 shifts to the low frequency side as the growth of the fruit 101 of the agricultural crop 100 progresses (as the mass of the fruit 101 increases). … one local maximum value among the plurality of local maximum values contained in the frequency spectrum is identified , based on the extracted feature [0096 identifying one local maximum value among a plurality of local maximum values in a frequency spectrum obtained from the vibration information received from the at least one sensor 20] and a reference feature [0096 The prior information contains a predicted mass of the fruit 101 of the agricultural crop 100, a type of the agricultural crop 100, a period from planting the agricultural crop 100 and the like. Further, it can be understood from FIG. 7 that the local maximum value caused by the fruit 101 of the agricultural crop 100 shifts to the low frequency side as the growth of the fruit 101 of the agricultural crop 100 progresses (as the mass of the fruit 101 increases)(Fig. 7) amount that corresponds to a reference state [0124] of the plant [0096-0097]; and 10(c) a step of estimating a state [0054] of the plant (100) by, with use of the calculated change  [0125 the resonance frequency identifying module 342 can identify the one local maximum value among the plurality of local maximum values contained in the frequency spectrum as the resonance frequency f of the vibration of the agricultural crop 100 based on a predicted mass of the fruit 101 of the agricultural crop 100 derived from the prior information which can be obtained in advance (such as the type of the agricultural crop 100 and the period after the agricultural crop 100 is planted) and/or a shift amount of the local maximum value] referencing state information [0124] in which changes [0125] of the feature amount [0054 identifying one local maximum value among a plurality of local maximum values in a frequency spectrum obtained from the vibration information received from the at least one sensor 20] from the reference feature [0125  the resonance frequency identifying module 342 can identify the one local maximum value among the plurality of local maximum amount corresponding to growth of the plant (100) [0125] are associated with states of the plant [0098 local maximum value caused by the fruit 101 of the agricultural crop 100 shifts to the low frequency side as the growth of the fruit 101 of the agricultural crop 100 progresses (as the mass of the fruit 101 increases), the growth of the fruit 101 of the agricultural crop 100 can be sensed by identifying the local maximum value (i.e., the resonance frequency f) caused by the fruit 101 of the agricultural crop 100].
 
Claim 8. Dependent on the non-transitory computer (Fig. 8: computing device 30) readable recording medium (Fig. 8: modules 34)[0116 The modules 34 are computer readable instructions which can be executed by the processor 31 such as routines, applications, programs, algorithms, libraries, objects, components, structures] according to claim 7.  Inamoto further discloses the (a) step, a feature amount in a frequency response that corresponds to growth of a portion of the plant [0096-0097 FIG. 7 that the local maximum value caused by the fruit 101 of the agricultural crop 100 shifts to the low frequency side as the growth of the fruit 101 of the agricultural crop 100 progresses (as the mass of the fruit 101 increases). … one local maximum value among the plurality of local maximum values contained in the frequency spectrum is identified as the resonance frequency f of the agricultural crop 100 based on prediction from the prior information that can be obtained in advance or the shift amount of the local maximum value described above. Therefore, it is possible to perform only the measurement for the fruit 101 of the agricultural crop 100 which should be measured and exclude the local maximum values (the resonance frequencies) caused by the factors other is extracted with use of vibration of the portion of the plant feature (Fig. 7) [0054 identifying one local maximum value among a plurality of local maximum values in a frequency spectrum obtained from the vibration information received from the at least one sensor 20] , 20in the (b) step, a change that indicates growth of the portion is calculated [0125 the resonance frequency identifying module 342 can identify the one local maximum value among the plurality of local maximum values contained in the frequency spectrum as the resonance frequency f of the vibration of the agricultural crop 100 based on a predicted mass of the fruit 101 of the agricultural crop 100 derived from the prior information which can be obtained in advance (such as the type of the agricultural crop 100 and the period after the agricultural crop 100 is planted) and/or a shift amount of the local maximum value] based on the extracted feature amount of the portion feature (Fig. 7) [0054 identifying one local maximum value among a plurality of local maximum values in a frequency spectrum obtained from the vibration information received from the at least one sensor 20] and a reference feature amount of the portion [0124], and in the (c) step, a state of the portion is estimated by [0124], with use of the calculated change that indicates growth of the portion [0125], referencing state information [0124] in which changes of the feature 57002P0792US amount of the portion from the reference feature [0125  the resonance frequency identifying module 342 can identify the one local maximum value among the plurality of local maximum values contained in the frequency spectrum as the resonance frequency f of the vibration of the agricultural crop 100 based on a predicted mass of the fruit 101 of the agricultural crop 100 derived from the prior information which can be obtained in advance (such as the type of the agricultural crop 100 and the period after the agricultural crop 100 is planted) and/or a shift amount of the local maximum value](Fig. 7) amount of the portion corresponding to growth of the portion [0125] are associated with states of the portion [0098 local maximum value caused by the fruit 101 of the agricultural crop 100 shifts to the low frequency side as the growth of the fruit 101 of the agricultural crop 100 progresses (as .

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 3, 6 & 9 are rejected under 35 U.S.C. 103 as being unpatentable over by Inamoto (US 20200408719: “Inamoto”) in view of Kageyama (US 20110288689; “Kageyama”).


Claims 3, 6 & 9. Dependent on the respective plant monitoring method according to claim 2 and the plant monitoring apparatus of claim 5 and the non-transitory computer readable recording medium of claim 8. Inamoto further discloses the portion (Fig. 2:  crop 100 is a monitored stem 102 with branch including fruit) [0054].Though Inamoto anticipates a growth monitoring of a branch potion including fruit, 

Inamoto does not explicitly disclose the narrower interpretation of only monitoring the growth of the supporting stem, branch or leaf portion of the plant.



It would have been obvious to one having ordinary skill in the art before the effective filing date to use Kageyama’s processing and monitoring of the diameter of a stem to ascertain water uptake and growth with Inamoto’s monitoring the growth mass of the fruit because monitoring the condition of the supporting stem portion improves the quality of the crop health and growth by addressing the health and growth  of the supporting plant prior to any impacts to the monitored produce [Kageyama 0214].
Prior Art Considered but not Utilized
The prior art made of record and not relied upon and is considered pertinent to applicant's disclosure is provided in the following table:
Prior Art Document Identifier
Inventor
Comment
US 20190200535  
Regan; William R. et al.
Provides process of evaluating plant health with mention of using acoustic sensors but no detail on frequency analysis
US 20120019382  
Kohler; Moritz et al.
Mainly monitoring water and movement of the plant using acoustic sensors
US 20200271625  
TAKEMOTO; Toru et al.
Teaches using acoustic data to monitor the strain on the stem from fruit growth.
US 20040095154
Lundstrom, John W.  et al.
Montors root growth and health of the plant through the roots
US 6347551
Turpening; Roger M. et al.
Teaches the existing health of a tree rather than its growth.


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Monica S. Young whose telephone number is (303) 297-4785.  The examiner can normally be reached on Mon-Fri 7:30- 6:00 MST.  Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at hhttp://www.uspto.gov/interviewpractice.  If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Peter Macchiarolo can be reached on (571) 272-2375.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.

Information regarding the status of an application may be obtained from the Patent Application 

/MONICA S YOUNG/Examiner, Art Unit 2856                                                                                                                                                                                                        
/ALEXANDER A MERCADO/Primary Examiner, Art Unit 2856